EXHIBIT No. 10 (d)

This document constitutes part of a prospectus covering securities
that have been registered under the Securities Act of 1933.

Constellation Energy Group, Inc.
Amended and Restated Management Long-Term Incentive Plan
(Plan)

1.             Objective.  The objective of this Plan is to increase shareholder
value by providing a long-term incentive to reward management level and other
designated employees of Constellation Energy and its Subsidiaries, whose
responsibilities include the continued growth, development, and financial
success of Constellation Energy and its Subsidiaries, for the continued
profitable performance of Constellation Energy and its Subsidiaries.  The Plan
is also designed to assist Constellation Energy and its Subsidiaries to retain
talented and motivated management level and other designated employees and to
increase their ownership of Constellation Energy common stock.

2.             Definitions.  All singular terms defined in this Plan will
include the plural and vice versa.  As used herein, the following terms will
have the meaning specified below:

“Award” means individually or collectively, Restricted Stock, Restricted Stock
Units, Options, Performance Units, Stock Appreciation Rights, or Dividend
Equivalents granted under this Plan.

“Board” means the Board of Directors of Constellation Energy.

“Book Value” means the book value of a share of Stock determined in accordance
with Constellation Energy’s regular accounting practices as of the last business
day of the month immediately preceding the month in which a Stock Appreciation
Right is exercised as provided in Section 10.

“Constellation Energy” means Constellation Energy Group, Inc., a Maryland
corporation, or its successor, including any “New Company” as provided in
Section 14I.

“Code” means the Internal Revenue Code of 1986, as amended.  Reference in the
Plan to any section of the Code will be deemed to include any amendments or
successor provisions to such section and any regulations promulgated thereunder.

“Covered Award” means any Award granted under the Plan on or after November 28,
2005.

“Date of Grant” means the date on which the granting of an Award is authorized
by the Plan Administrator or such later date as may be specified by the Plan
Administrator in such authorization.

“Date of Retirement” means the date of Retirement or Early Retirement.

“Disability” means the determination that a Participant is “disabled” under the
Constellation Energy disability plan in effect at that time.


--------------------------------------------------------------------------------




“Dividend Equivalent” means an award granted under Section 11.

“Early Retirement” means retirement prior to the Normal Retirement Date.

“Earned Performance Award” means an actual award of a specified number of
Performance Units (or shares of Restricted Stock or Restricted Stock Unit, as
the context requires) which the Plan Administrator has determined have been
earned and are payable (or, in the case of Restricted Stock or Restricted Stock
Units, earned and with respect to which restrictions will lapse) for a
particular Performance Period.

“Eligible Employee” means any person employed by Constellation Energy or a
Subsidiary on a regularly scheduled basis who satisfies all of the requirements
of Section 5.

“Excluded Transactions” has the meaning set forth in Section 12.

“Exercise Period” means the period or periods during which a Stock Appreciation
Right is exercisable as described in Section 10.

“Fair Market Value” means the average of the highest and lowest price at which
the Stock was sold regular way on the New York Stock Exchange-Composite
Transactions on a specified date; provided, however, that notwithstanding the
foregoing, solely for purposes of determining the Option price per share of
Stock under Section 8C for Option grants made after October 19, 2006, “Fair
Market Value” means the price at which the Stock was last sold on the New York
Stock Exchange-Composite Transactions on the Date of Grant.

“Incentive Stock Option” means an incentive stock option within the meaning of
Section 422 of the Code.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Normal Retirement Date” is the retirement date as described in the Pension Plan
or a Subsidiary’s retirement or pension plan.

“Option” or “Stock Option” means either a nonqualified stock option or an
incentive stock option granted under Section 8.

“Option Period” or “Option Periods” means the period or periods during which an
Option is exercisable as described in Section 8.

“Participant” means an employee of Constellation Energy or a Subsidiary who has
been granted an Award under this Plan.

“Pension Plan” means the Pension Plan of Constellation Energy Group, Inc. as may
be amended from time to time.

2


--------------------------------------------------------------------------------




“Performance-Based” means that in determining the amount of a Restricted Stock
or Restricted Stock Unit Award payout, the Plan Administrator will take into
account the performance of the Participant, Constellation Energy, one or more
Subsidiaries, or any combination thereof.

“Performance Period” means a period of time, established by the Plan
Administrator at the time an Award is granted, during which corporate and/or
individual performance is measured.

“Performance Unit” means a unit of measurement equivalent to such amount or
measure as defined by the Plan Administrator which may include, but is not
limited to, dollars, market value shares, or book value shares.

“Plan Administrator” means, as set forth in Section 4, the Chief Executive
Officer of Constellation Energy.

“Restricted Stock” means an Award granted under Section 7.

“Restricted Stock Unit” means a right granted under Section 7 that is
denominated in shares of stock, each of which represents a right to receive the
value of a share of stock (or a percentage of such value, which percentage may
be higher than 100%) upon the terms and conditions set forth by the Committee.

“Retirement” means retirement on or after the “Normal Retirement Date” (as such
term is defined in the Pension Plan or a Subsidiary’s retirement or pension
plan).

“Service-Based” means that in determining the amount of a Restricted Stock or
Restricted Stock Unit Award payout, the Plan Administrator will take into
account only the period of time that the Participant performed services for
Constellation Energy or its Subsidiaries since the Date of Grant.

“Stock” means the common stock, without par value, of Constellation Energy.

“Stock Appreciation Right” means an Award granted under Section 10.

“Subsidiary(ies)” means any corporation of which 20% or more of its outstanding
voting stock or voting power is beneficially owned, directly or indirectly, by
Constellation Energy.

“Target Performance Award” means a targeted award of a specified number of
Performance Units (or shares of Restricted Stock or Restricted Stock Unit, as
the context requires) which may be earned and payable (or, in the case of
Restricted Stock or Restricted Stock Unit, earned and with respect to which
restrictions will lapse) based upon the performance objectives for a particular
Performance Period, all as determined by the Plan Administrator.  The Target
Performance Award will be a factor in the Plan Administrator’s ultimate
determination of the Earned Performance Award.

3


--------------------------------------------------------------------------------




“Termination” means resignation or discharge from employment with Constellation
Energy or any of its Subsidiaries except in the event of death, Disability,
Retirement or Early Retirement.

3.             Effective Date and Duration.

A.            Effective Date.  The Plan became effective as of February 1, 1998,
and was most recently amended and restated effective as of October 19, 2006.

B.            Period for Grants of Awards.  Awards may be made as provided
herein for a period of 10 years after February 1, 1998.

C.            Grants Outstanding.  Grants outstanding at the effective time of
the share exchange between Constellation Energy and the common stockholders of
Baltimore Gas and Electric Company (BGE) were converted from BGE common
stock-based grants to Constellation Energy common stock-based grants.

4.             Plan Administration.  The Chief Executive Officer of
Constellation Energy is the Plan Administrator and has sole authority (except as
specified otherwise herein) to determine all questions of interpretation and
application of the Plan, or of the terms and conditions pursuant to which Awards
are granted, exercised or forfeited under the Plan provisions, and, in general,
to make all determinations advisable for the administration of the Plan to
achieve its stated objective.  Such determinations shall be final and not
subject to further appeal.  The Plan Administrator shall have the power to
delegate all or any part of his/her duties to one or more designees, and to
withdraw such authority, by written designation.

5.             Eligibility.  Each employee of Constellation Energy who holds a
management level position, and other employees of Constellation Energy and its
Subsidiaries, may be designated by the Plan Administrator as a Participant, from
time to time, with respect to one or more Awards.  No employee of Constellation
Energy or its Subsidiaries shall have any right to be granted an Award under
this Plan.

6.             Grant of Awards and Limitation of Number of Shares Awarded.  The
Plan Administrator may, from time to time, grant Awards to one or more Eligible
Employees, provided that (i) subject to any adjustment pursuant to Section 14H,
the aggregate number of shares of Stock subject to Awards under this Plan may
not exceed three million (3,000,000) shares; (ii) to the extent that an Award
lapses or the rights of the Participant to whom it was granted terminate, any
shares of Stock subject to such Award shall again be available for the grant of
an Award under the Plan; and (iii) shares delivered by Constellation Energy
under the Plan may be authorized and unissued Stock, Stock held in the treasury
of Constellation Energy, or Stock purchased on the open market (including
private purchases) in accordance with applicable securities laws.

7.             Restricted Stock and Restricted Stock Unit Awards.

A.            Grants of Restricted Shares or Units.  One or more shares of
Restricted Stock or Restricted Stock Units may be granted to any Eligible
Employee.  The

4


--------------------------------------------------------------------------------




Restricted Stock will be issued or Restricted Stock Unit granted to the
Participant on the Date of Grant without the payment of consideration by the
Participant.  The Restricted Stock will be issued or Restricted Stock Unit
granted either in the name of the Participant or in an agent account on behalf
of one or more Participants, and will bear a restrictive legend prohibiting
sale, transfer, pledge or hypothecation of the Restricted Stock or Restricted
Stock Unit until the expiration of the restriction period.

The Plan Administrator may also impose such other restrictions and conditions on
the Restricted Stock or Restricted Stock Unit as it deems appropriate, and will
designate the grant as either a Service-Based or Performance-Based Award.

Upon issuance to the Participant of the Restricted Stock, the Participant will
have the right to vote the Restricted Stock.  Upon issuance to the Participant
of the Restricted Stock or grant of the Restricted Stock Unit and subject to the
Plan Administrator’s discretion, the Participant will have the right to receive
the cash dividends (or Dividend Equivalents as provided in Section 11)
distributable with respect to such shares or units, with such dividends or
Dividend Equivalents treated as compensation to the Participant.  The Plan
Administrator, in his/her sole discretion, may direct the accumulation and
payment of distributable dividends to the Participant at such times, and in such
form and manner, as determined by the Plan Administrator.

B.            Service-Based Award.

i.              Restriction Period.  At the time a Service-Based Restricted
Stock or Restricted Stock Unit Award is granted, the Plan Administrator will
establish a restriction period applicable to such Award which will be not less
than one year and not more than ten years.  Each Restricted Stock or Restricted
Stock Unit Award may have a different restriction period, at the discretion of
the Plan Administrator.

ii.             Forfeiture or Payout of Award.  In the event a Participant
ceases employment during a restriction period, a Restricted Stock or Restricted
Stock Unit Award is subject to forfeiture or payout (i.e., removal of
restrictions) as follows: (a) Termination—the Restricted Stock or Restricted
Stock Unit Award is completely forfeited; (b) Retirement, Disability or
death—payout of the Restricted Stock or Restricted Stock Unit Award is prorated
for service during the period; or (c) Early Retirement—if at the Participant’s
request, the payout or forfeiture of the Restricted Stock or Restricted Stock
Unit Award is determined at the discretion of the Plan Administrator, or if at
Constellation Energy’s request, payout of the Restricted Stock or Restricted
Stock Unit Award is prorated for service during the period; provided, however,
that the Plan Administrator may modify the above if it determines at his/her
sole discretion that special circumstances warrant such modification.

Any shares of Restricted Stock which are forfeited will be transferred to
Constellation Energy.

5


--------------------------------------------------------------------------------




Upon completion of the restriction period, all Award restrictions will expire
and certificates representing the Award will be issued (the payout) without the
restrictive legend described in Section 7A.

C.            Performance-Based Award.

i.              Restriction Period.  At the time a Performance-Based Restricted
Stock or Restricted Stock Unit Award is granted, the Plan Administrator will
establish a restriction period applicable to such Award which will be not less
than one year and not more than ten years.  Each Restricted Stock or Restricted
Stock Unit Award may have a different restriction period, at the discretion of
the Plan Administrator.  The Plan Administrator will also establish a
Performance Period.

ii.             Performance Objectives.  The Plan Administrator will determine,
no later than 90 days after the beginning of each Performance Period, the
performance objectives for each Participant’s Target Performance Award and the
number of shares of Restricted Stock or Restricted Stock Units for each Target
Performance Award that will be issued on the Date of Grant.  Performance
objectives may vary from Participant to Participant and will be based upon such
performance criteria or combination of factors as the Plan Administrator deems
appropriate, which may include, but not be limited to, the performance of the
Participant, Constellation Energy, one or more Subsidiaries, or any combination
thereof.  Performance Periods may overlap and Participants may participate
simultaneously with respect to Performance-Based Restricted Stock or Restricted
Stock Unit Awards for which different Performance Periods are prescribed.

If, during the course of a Performance Period significant events occur as
determined in the sole discretion of the Plan Administrator, which the Plan
Administrator expects to have a substantial effect on a performance objective
during such period, the Plan Administrator may revise such objective.

iii.            Forfeiture or Payout of Award.  As soon as practicable after the
end of each Performance Period, the Plan Administrator will determine whether
the performance objectives and other material terms of the Award were
satisfied.  The Plan Administrator’s determination of all such matters will be
final and conclusive.

As soon as practicable after the later of (i) the date the Plan Administrator
makes the above determination, or (ii) the completion of the restriction period,
the Plan Administrator will determine the Earned Performance Award for each
Participant.  Such determination may result in forfeiture of all or some shares
of Restricted Stock or Restricted Stock Units (if Target Performance Award
performance objectives were not

6


--------------------------------------------------------------------------------




attained), or the issuance of additional shares of Stock or Restricted Stock
Units (if Target Performance Award performance objectives were exceeded), and
will be based upon such factors as the Plan Administrator determines at his/her
sole discretion, but including the Target Performance Award performance
objectives.

In the event a Participant ceases employment during a restriction period, the
Restricted Stock or Restricted Stock Unit Award is subject to forfeiture or
payout (i.e., removal of restrictions) as follows: (a) Termination—the
Restricted Stock or Restricted Stock Unit Award is completely forfeited;
(b) Retirement, Disability or death—payout of the Restricted Stock or Restricted
Stock Unit Award is prorated taking into account factors including, but not
limited to, service during the period; and the performance of the Participant
during the portion of the Performance Period before employment ceased; or
(c) Early Retirement—if at the Participant’s request, the payout or forfeiture
of the Restricted Stock or Restricted Stock Unit Award is determined at the
discretion of the Plan Administrator, or if at Constellation Energy’s request,
payout of the Restricted Stock or Restricted Stock Unit Award is prorated taking
into account factors including, but not limited to, service during the period
and the performance of the Participant during the portion of the Performance
Period before employment ceased; provided, however, that the Plan Administrator
may modify the above if it determines at his/her sole discretion that special
circumstances warrant such modification.

Any shares of Restricted Stock which are forfeited will be transferred to
Constellation Energy.

With respect to shares of Restricted Stock or Restricted Stock Units for which
restrictions lapse, certificates will be issued (the payout) without the
restrictive legend described in Section 7A.  Certificates will also be issued
for additional Stock, if any, awarded to the Participant because Target
Performance Award performance objectives were exceeded.

D.            Waiver of Section 83(b) Election.  Unless otherwise directed by
the Plan Administrator, as a condition of receiving an Award of Restricted
Stock, a Participant must waive in writing the right to make an election under
Section 83(b) of the Code to report the value of the Restricted Stock as income
on the Date of Grant.

8.             Stock Options

A.            Grants of Options.  One or more Options may be granted to any
Eligible Employee on the Date of Grant without the payment of consideration by
the Participant.

B.            Stock Option Agreement.  Each Option granted under the Plan will
be evidenced by a “Stock Option Agreement” between Constellation Energy and the

7


--------------------------------------------------------------------------------




Participant containing provisions determined by the Plan Administrator,
including, without limitation, provisions to qualify Incentive Stock Options as
such under Section 422 of the Code if directed by the Plan Administrator at the
Date of Grant; provided, however, that each Incentive Stock Option Agreement
must include the following terms and conditions: (i) that the Options are
exercisable, either in total or in part, with a partial exercise not affecting
the exercisability of the balance of the Option; (ii) every share of Stock
purchased through the exercise of an Option will be paid for in full at the time
of the exercise; (iii) each Option will cease to be exercisable, as to any share
of Stock, at the earliest of (a) the Participant’s purchase of the Stock to
which the Option relates, (b) the Participant’s exercise of a related Stock
Appreciation Right, or (c) the lapse of the Option; (iv) Options will not be
transferable by the Participant except by Will or the laws of descent and
distribution and will be exercisable during the Participant’s lifetime only by
the Participant or by the Participant’s guardian or legal representative; and
(v) notwithstanding any other provision, in the event of a public tender for all
or any portion of the Stock or in the event that any proposal to merge or
consolidate Constellation Energy with another company is submitted to the
stockholders of Constellation Energy for a vote, the Plan Administrator, in
his\her sole discretion, may declare any previously granted Option to be
immediately exercisable.

C.            Option Price.  The Option price per share of Stock will be set by
the grant, but will be not less than 100% of the Fair Market Value at the Date
of Grant.

D.            Form of Payment.  At the time of the exercise of the Option, the
Option price will be payable in cash or in other shares of Stock or in a
combination of cash and other shares of Stock, in a form and manner as required
by the Plan Administrator in his/her sole discretion.  When Stock is used in
full or partial payment of the Option price, it will be valued at the Fair
Market Value on the date the Option is exercised.

E.             Other Terms and Conditions.  The Option will become exercisable
in such manner and within such Option Period or Periods, not to exceed 10 years
from its Date of Grant, as set forth in the Stock Option Agreement upon payment
in full.  Except as otherwise provided in this Plan or in the Stock Option
Agreement, any Option may be exercised in whole or in part at any time.

F.             Lapse of Option.  An Option will lapse upon the earlier of:
(i) 10 years from the Date of Grant, or (ii) at the expiration of the Option
Period set by the grant.  If the Participant ceases employment within the Option
Period and prior to the lapse of the Option, the Option will lapse as follows:
(a) Termination—the Option will lapse on the effective date of the Termination;
or (b) Retirement, Early Retirement, or Disability—the Option will lapse at the
expiration of the Option Period set by the grant; provided, however, that the
Plan Administrator may modify the above if he/she determines in his/her sole
discretion that special circumstances warrant such modification.  If the
Participant dies within the Option Period and prior to the lapse of the Option,
the Option will lapse at the expiration of the Option Period set by the grant
unless it is exercised before such time by the Participant’s legal
representative(s) or by the person(s) entitled to do so under the Participant’s
Will or, if the Participant fails to make testamentary

8


--------------------------------------------------------------------------------




disposition of the Option or dies intestate, by the person(s) entitled to
receive the Option under the applicable laws of descent and distribution.

G.            Individual Limitation.  In the case of an Incentive Stock Option,
the aggregate Fair Market Value of the Stock for which Incentive Stock Options
(whether under this Plan or another arrangement) in any calendar year are first
exercisable will not exceed $100,000 with respect to such calendar year (or such
other individual limit as may be in effect under the Code on the Date of Grant)
plus any unused portion of such limit as the Code may permit to be carried over.

9.             Performance Units.

A.            Performance Units.  One or more Performance Units may be earned by
an Eligible Employee based on the achievement of preestablished performance
objectives during a Performance Period.

B.            Performance Period and Performance Objectives.  The Plan
Administrator will determine a Performance Period and will determine, no later
than 90 days after the beginning of each Performance Period, the performance
objectives for each Participant’s Target Performance Award and the number of
Performance Units subject to each Target Performance Award.  Performance
objectives may vary from Participant to Participant and will be based upon such
performance criteria or combination of factors as the Plan Administrator deems
appropriate, which may include, but not be limited to, the performance of the
Participant, Constellation Energy, one or more Subsidiaries, or any combination
thereof.  Performance Periods may overlap and Participants may participate
simultaneously with respect to Performance Units for which different Performance
Periods are prescribed.

If during the course of a Performance Period significant events occur as
determined in the sole discretion of the Plan Administrator which the Plan
Administrator expects to have a substantial effect on a performance objective
during such period, the Plan Administrator may revise such objective.

C.            Forfeiture or Payout of Award.  As soon as practicable after the
end of each Performance Period, the Plan Administrator will determine whether
the performance objectives and other material terms of the Award were
satisfied.  The Plan Administrator’s determination of all such matters will be
final and conclusive.

As soon as practicable after the date the Plan Administrator makes the above
determination, the Plan Administrator will determine the Earned Performance
Award for each Participant.  Such determination may result in an increase or
decrease in the number of Performance Units payable based upon such
Participant’s Target Performance Award, and will be based upon such factors as
the Plan Administrator determines in his/her sole discretion, but including the
Target Performance Award performance objectives.

In the event a Participant ceases employment during a Performance Period, the
Performance Unit Award is subject to forfeiture or payout as follows:
(a) Termination—the Performance Unit Award is completely forfeited;
(b) Retirement, Disability or

9


--------------------------------------------------------------------------------




death—payout of the Performance Unit Award is prorated taking into account
factors including, but not limited to, service and the performance of the
Participant during the portion of the Performance Period before employment
ceased; or (c) Early Retirement—if at the Participant’s request, the payout or
forfeiture of the Performance Unit Award is determined at the discretion of the
Plan Administrator, or if at Constellation Energy’s request, payout of the
Performance Unit Award is prorated taking into account factors including, but
not limited to, service and the performance of the Participant during the
portion of the Performance Period before employment ceased; provided, however,
that the Plan Administrator may modify the above if it determines in his/her
sole discretion that special circumstances warrant such modification.

D.            Form and Timing of Payment.  Each Performance Unit is payable in
cash or shares of Stock or in a combination of cash and Stock, as determined by
the Plan Administrator in his/her sole discretion.  Such payment will be made as
soon as practicable after the Earned Performance Award is determined.

10.           Stock Appreciation Rights.

A.            Grants of Stock Appreciation Rights.  Stock Appreciation Rights
may be granted under the Plan in conjunction with an Option either at the Date
of Grant or by amendment or may be separately granted.  Stock Appreciation
Rights will be subject to such terms and conditions not inconsistent with the
Plan as the Plan Administrator may impose.

B.            Right to Exercise; Exercise Period.  A Stock Appreciation Right
issued pursuant to an Option will be exercisable to the extent the Option is
exercisable; both such Stock Appreciation Right and the Option to which it
relates will not be exercisable during the six months following their respective
Dates of Grant except in the event of the Participant’s Disability or death.  A
Stock Appreciation Right issued independent of an Option will be exercisable
pursuant to such terms and conditions established in the grant.  Notwithstanding
such terms and conditions, in the event of a public tender for all or any
portion of the Stock or in the event that any proposal to merge or consolidate
Constellation Energy with another company is submitted to the stockholders of
Constellation Energy for a vote, the Plan Administrator, in his/her sole
discretion, may declare any previously granted Stock Appreciation Right
immediately exercisable.

C.            Failure to Exercise.  If on the last day of the Option Period, in
the case of a Stock Appreciation Right granted pursuant to an Option, or the
specified Exercise Period, in the case of a Stock Appreciation Right issued
independent of an Option, the Participant has not exercised a Stock Appreciation
Right, then such Stock Appreciation Right will be deemed to have been exercised
by the Participant on the last day of the Option Period or Exercise Period.

D.            Payment.  An exercisable Stock Appreciation Right granted pursuant
to an Option will entitle the Participant to surrender unexercised the Option or
any portion thereof to which the Stock Appreciation Right is attached, and to
receive in exchange for the Stock Appreciation Right payment (in cash or Stock
or a combination thereof as

10


--------------------------------------------------------------------------------




described below) equal to either of the following amounts, determined in the
sole discretion of the Plan Administrator at the Date of Grant: (1) the excess
of the Fair Market Value of one share of Stock at the date of exercise over the
Option price, times the number of shares called for by the Stock Appreciation
Right (or portion thereof) which is so surrendered, or (2) the excess of the
Book Value of one share of Stock at the date of exercise over the Book Value of
one share of Stock at the Date of Grant of the related Option, times the number
of shares called for by the Stock Appreciation Right.  Upon exercise of a Stock
Appreciation Right not granted pursuant to an Option, the Participant will
receive for each Stock Appreciation Right payment (in cash or Stock or a
combination thereof as described below) equal to either of the following
amounts, determined in the sole discretion of the Plan Administrator at the Date
of Grant: (1) the excess of the Fair Market Value of one share of Stock at the
date of exercise over the Fair Market Value of one share of Stock at the Date of
Grant of the Stock Appreciation Right, times the number of shares called for by
the Stock Appreciation Right, or (2) the excess of the Book Value of one share
of Stock at the date of exercise of the Stock Appreciation Right over the Book
Value of one share of Stock at the Date of Grant of the Stock Appreciation
Right, times the number of shares called for by the Stock Appreciation Right.

The Plan Administrator may direct the payment in settlement of the Stock
Appreciation Right to be in cash or Stock or a combination thereof. 
Alternatively, the Plan Administrator may permit the Participant to elect to
receive cash in full or partial settlement of the Stock Appreciation Right,
provided that (i) the Plan Administrator must consent to or disapprove such
election and (ii) unless the Plan Administrator directs otherwise, the election
and the exercise must be made during the period beginning on the 3rd business
day following the date of public release of quarterly or year-end earnings and
ending on the 12th business day following the date of public release of
quarterly or year-end earnings.  The value of the Stock to be received upon
exercise of a Stock Appreciation Right shall be the Fair Market Value of the
Stock on the trading day preceding the date on which the Stock Appreciation
Right is exercised.  To the extent that a Stock Appreciation Right issued
pursuant to an Option is exercised, such Option shall be deemed to have been
exercised, and shall not be deemed to have lapsed.

E.             Nontransferable.  A Stock Appreciation Right will not be
transferable by the Participant except by Will or the laws of descent and
distribution and will be exercisable during the Participant’s lifetime only by
the Participant or by the Participant’s guardian or legal representative.

F.             Lapse of a Stock Appreciation Right.  A Stock Appreciation Right
will lapse upon the earlier of: (i) 10 years from the Date of Grant; or (ii) at
the expiration of the Exercise Period as set by the grant.  If the Participant
ceases employment within the Exercise Period and prior to the lapse of the Stock
Appreciation Right, the Stock Appreciation Right will lapse as follows:
(a) Termination—the Stock Appreciation Right will lapse on the effective date of
the Termination; or (b) Retirement, Early Retirement, or Disability—the Stock
Appreciation Right will lapse at the expiration of the Exercise Period set by
the grant; provided, however, that the Plan Administrator may modify the above
if he/she determines in his/her sole discretion that special circumstances
warrant

11


--------------------------------------------------------------------------------




such modification.  If the Participant dies within the Exercise Period and prior
to the lapse of the Stock Appreciation Right, the Stock Appreciation Right will
lapse at the expiration of the Exercise Period set by the grant unless it is
exercised before such time by the Participant’s legal representative(s) or by
the person(s) entitled to do so under the Participant’s Will or, if the
Participant fails to make testamentary disposition of the Stock Appreciation
Right or dies intestate, by the person(s) entitled to receive the Stock
Appreciation Right under the applicable laws of descent and distribution.

11.           Dividend Equivalents.

A.            Grants of Dividend Equivalents.  Dividend Equivalents may be
granted under the Plan in conjunction with an Option or a separately awarded
Stock Appreciation Right, at the Date of Grant or by amendment, without
consideration by the Participant.  Dividend Equivalents may also be granted
under the Plan in conjunction with Performance Units, at any time during the
Performance Period, without consideration by the Participant.  Dividend
Equivalents will be granted under a Performance-Based Restricted Stock or
Restricted Stock Unit Award in conjunction with additional shares of Stock
issued if Target Performance Award performance objectives are exceeded.

B.            Payment.  Each Dividend Equivalent will entitle the Participant to
receive an amount equal to the dividend actually paid with respect to a share of
Stock on each dividend payment date from the Date of Grant to the date the
Dividend Equivalent lapses as set forth in Section 11D.  The Plan Administrator,
in his/her sole discretion, may direct the payment of such amount at such times
and in such form and manner as determined by the Plan Administrator.

C.            Nontransferable.  A Dividend Equivalent will not be transferable
by the Participant.

D.            Lapse of a Dividend Equivalent.  Each Dividend Equivalent will
lapse on the earlier of (i) the date of the lapse of the related Option or Stock
Appreciation Right; (ii) the date of the exercise of the related Option or Stock
Appreciation Right; (iii) the end of the Performance Period (or if earlier, the
date the Participant ceases employment) of the related Performance Units or
Performance-Based Restricted Stock or Restricted Stock Unit Award; or (iv) the
lapse date established by the Plan Administrator on the Date of Grant of the
Dividend Equivalent.

12.           Accelerated Award Payout/Exercise.

A.            Change in Control.  Notwithstanding anything in this Plan document
to the contrary, a Participant is entitled to an accelerated payout or
accelerated Option or Exercise Period (as set forth in Section 12B) with respect
to any previously granted Award upon the happening of a change in control;
provided, that, except as otherwise expressly provided to the contrary in the
applicable grant agreement, a Participant will not be entitled to an accelerated
payout or accelerated Option or Exercise Period of any Covered Awards in
connection with the consummation of the transactions contemplated by the
Agreement and Plan of Merger dated as of December 18, 2005 by and among FPL

12


--------------------------------------------------------------------------------




Group, Inc., CF Merger Corporation and the Company (the “Excluded
Transactions”), and such Covered Awards shall remain outstanding in accordance
with their terms following the consummation of the Excluded Transactions,
subject to any adjustments made by the Plan Administrator in accordance with the
provisions of Section 14.

A change in control for purposes of this Section 12 means the occurrence of any
one of the following events:

i.              individuals who, on January 24, 2003, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to
January 24, 2003, whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement of Constellation Energy
Group (the “Company”) in which such person is named as a nominee for director,
without written objection to such nomination) shall be an Incumbent Director;
provided, however, that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to directors or as a result of any other actual or threatened
solicitation of proxies by or on behalf of any person other than the Board shall
be deemed to be an Incumbent Director;

ii.             any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a change in control by virtue of any of the following acquisitions: (A) by
the Company or any corporation with respect to which the Company owns a majority
of the outstanding shares of common stock or has the power to vote or direct the
voting of sufficient securities to elect a majority of the directors (a
“Subsidiary Company”), (B) by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary Company, (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction (as defined in
paragraph (iii)), or (E) pursuant to any acquisition by Participant or any group
of persons including Participant (or any entity controlled by Participant or any
group of persons including Participant);

iii.            consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company

13


--------------------------------------------------------------------------------




or any of its Subsidiary Companies, (a “Business Combination”), unless
immediately following such Business Combination: (A) more than 60% of the total
voting power of (x) the corporation resulting from such Business Combination
(the “Surviving Corporation”), or (y) if applicable, the ultimate parent
corporation that directly or indirectly has beneficial ownership of at least 95%
of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (B) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of 20% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (A), (B), and
(C) above shall be deemed to be a “Non-Qualifying Transaction”); or

iv.            the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company, or the consummation of a sale of all
or substantially all of the Company’s assets.

Notwithstanding the foregoing, a change in control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a change in control of the Company
shall then occur.

B.            Amount of Award Subject to Accelerated Payout/Option
Period/Exercise Period.  The amount of a Participant’s previously granted Award
that will be paid or exercisable upon the happening of a change in control will
be determined as follows, provided, that, except as otherwise expressly provided
to the contrary in the applicable grant agreement, a Participant will not be
entitled to an accelerated vesting, exercisability

14


--------------------------------------------------------------------------------




or payout of any Covered Awards under this Section 12B in connection with the
consummation of the Excluded Transactions:

Restricted Stock or Restricted Stock Unit Awards.  The Participant will be
entitled to an accelerated Award payout, and the amount of the payout will be
based on the number of shares of Restricted Stock or Restricted Stock Units that
were issued on the Date of Grant, prorated based on the number of months of the
restriction period that have elapsed as of the payout date.  Also, with respect
to Performance-Based Restricted Stock or Restricted Stock Unit Awards, in
determining the amount of the payout, maximum performance achievement will be
assumed.

Stock Option Awards and Stock Appreciation Rights.  Any previously granted Stock
Option Awards or Stock Appreciation Rights will be immediately exercisable.

Performance Units.  The Participant will be entitled to an accelerated Award
payout, and the amount of the payout will be based on the number of Performance
Units subject to the Target Performance Award as established on the Date of
Grant, prorated based on the number of months of the Performance Period that
have elapsed as of the payout date, and assuming that maximum performance was
achieved.

Covered Awards.  Except as may be expressly provided to the contrary in the
applicable grant agreement, Covered Awards shall not be immediately vested or
exercisable or subject to immediate or accelerated payout, Option Period or
Exercise Period as a result of the consummation of the Excluded Transactions,
but will remain outstanding in accordance with their terms following the
consummation of the Excluded Transactions, subject to any adjustments made by
the Plan Administrator in accordance with the provisions of Section 14.

C.            Timing of Accelerated Payout/Option Period/Exercise Period.  The
accelerated payout set forth in Section 12B will be made in cash within 30 days
after the date of the change in control.  The accelerated Option Period/Exercise
Period set forth in Section 12B will begin on the date of the change in control,
and applicable payments will be in cash.  When Stock is related to the Award,
the amount of cash will be determined based on the Fair Market Value of Stock on
the payout or exercise date, whichever is applicable.

13.           Amendment of Plan.

The Plan Administrator may at any time and from time to time alter, amend,
suspend or terminate the Plan in whole or in part, except no such action may be
taken without the consent of the Participant to whom any Award was previously
granted, which adversely affects the rights of such Participant concerning such
Award, except as such termination or amendment of the Plan is required by
statute, or rules and regulations

15


--------------------------------------------------------------------------------




promulgated thereunder.

14.           Miscellaneous Provisions.

A.            Nontransferability.  No benefit provided under this Plan shall be
subject to alienation or assignment by a Participant (or by any person entitled
to such benefit pursuant to the terms of this Plan), nor shall it be subject to
attachment or other legal process except (i) to the extent specifically mandated
and directed by applicable state or federal statute, (ii) as requested by the
Participant (or by any person entitled to such benefit pursuant to the terms of
this Plan), and approved by the Plan Administrator, to satisfy income tax
withholding, and (iii) as requested by the Participant and approved by the Plan
Administrator, to members of the Participant’s family, or a trust established by
the Participant for the benefit of family members.

B.            No Employment Right.  Participation in this Plan shall not
constitute a contract of employment between Constellation Energy or any
Subsidiary and any person and shall not be deemed to be consideration for, or a
condition of, continued employment of any person.

C.            Tax Withholding.  Constellation Energy or a Subsidiary may
withhold any applicable federal, state or local taxes at such time and upon such
terms and conditions as required by law or determined by Constellation Energy or
a Subsidiary.  Subject to compliance with any requirements of applicable law,
the Plan Administrator may permit or require a Participant to have any portion
of any withholding or other taxes payable in respect to a distribution of Stock
satisfied through the payment of cash by the Participant to Constellation Energy
or a Subsidiary, the retention by Constellation Energy or a Subsidiary of shares
of Stock, or delivery of previously owned shares of the Participant’s Stock,
having a Fair Market Value equal to the withholding amount.

D.            Fractional Shares.  Any fractional shares concerning Awards shall
be eliminated at the time of payment or payout by rounding down for fractions of
less than one-half and rounding up for fractions of equal to or more than
one-half.  No cash settlements shall be made with respect to fractional shares
eliminated by rounding.

E.             Government and Other Regulations.  The obligation of
Constellation Energy to make payment of Awards in Stock or otherwise shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any government agencies as may be required.  Constellation Energy shall be under
no obligation to register under the Securities Act of 1933, as amended (“Act”),
any of the shares of Stock issued, delivered or paid in settlement under the
Plan.  If Stock awarded under the Plan may in certain circumstances be exempt
from registration under the Act, Constellation Energy may restrict its transfer
in such manner as it deems advisable to ensure such exempt status.  The Plan is
not subject to any provisions of the Employee Retirement Income Security Act of
1974.

16


--------------------------------------------------------------------------------




F.             Indemnification.  The Plan Administrator (and his/her designees),
and Constellation Energy’s Chairman of the Board, and President and all other
employees of Constellation Energy or its Subsidiaries whose assigned duties
include matters under the Plan, shall be indemnified by Constellation Energy or
its Subsidiaries or from proceeds under insurance policies purchased by
Constellation Energy or its Subsidiaries against any and all liabilities arising
by reason of any act or failure to act made in good faith pursuant to the
provisions of the Plan, including expenses reasonably incurred in the defense of
any related claim.

G.            Changes in Capital Structure.  In the event of any change in the
outstanding shares of Stock by reason of any stock dividend or split,
recapitalization, combination or exchange of shares or other similar changes in
the Stock, then appropriate adjustments shall be made in the shares of Stock
theretofore awarded to the Participants and in the aggregate number of shares of
Stock which may be awarded pursuant to the Plan.  Such adjustments shall be
conclusive and binding for all purposes.  Additional shares of Stock issued as
the result of any such change shall bear the same restrictions as the shares of
Stock to which they relate.

H.            Constellation Energy Successors.  In the event Constellation
Energy becomes a party to a merger, consolidation, sale of substantially all of
its assets or any other corporate reorganization in which Constellation Energy
will not be the surviving corporation or in which the holders of the Stock will
receive securities of another corporation (in any such case, the “New Company”),
then the New Company shall assume the rights and obligations of Constellation
Energy under this Plan.

I.              Governing Law.  All matters relating to the Plan or to Awards
granted hereunder shall be governed by the laws of the State of Maryland,
without regard to the principles of conflict of laws.

J.             Relationship to Other Benefits.  Any Awards under this Plan are
not considered compensation for purposes of determining benefits under any
pension, profit sharing, or other retirement or welfare plan, or for any other
general employee benefit program.

K.            Expenses.  The expenses of administering the Plan shall be borne
by Constellation Energy and its Subsidiaries.

L.             Titles and Headings.  The titles and headings of the sections in
the Plan are for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.

17


--------------------------------------------------------------------------------




This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

You may obtain without charge, upon written or oral request, a copy of documents
incorporated by reference in the Registration Statement on file with the
Securities and Exchange Commission pertaining to the securities offered under
the Management Long-Term Incentive Plan.  In addition you may obtain, without
charge, upon written or oral request, a copy of documents that are required to
be delivered under Rule 428(b) of the Securities Act including our annual report
to shareholders or annual report on Form 10-K and a copy of the documents that
comprise the prospectus.

To make a request for any of these documents, you may telephone or write:

Corporate Secretary
750 East Pratt Street
18th Floor
Baltimore, Maryland 21202
(410) 783-3600

18


--------------------------------------------------------------------------------




1998 Management Long-Term Incentive Plan
Appendix

Additional Information

The Plan is not subject to any provisions of the Employee Retirement Income
Security Act of 1974, and the Plan is not qualified under Section 401(a) of the
Internal Revenue Code.

Participants may obtain additional information about the Plan by contacting:

Manager — Executive Compensation
Constellation Energy Group, Inc.
750 East Pratt Street
5th Floor
Baltimore, MD 21202
410-783-3244

After each grant is made, participants will be furnished with information about
the amount of the grant.  Participants have access to information about their
outstanding grants.

In general, grants subject to restrictions are taxable to participants when the
restrictions lapse, and deductible by Constellation Energy at such time, based
on the fair market value of the awards when the restrictions lapse.  Grants not
subject to restrictions are taxable/deductible at fair market value on the grant
date.  Additionally, options are subject to other special tax provisions.

19


--------------------------------------------------------------------------------


FORM OF SERVICE-BASED RESTRICTED STOCK AWARD AGREEMENT

[DATE]

Recipient Name
Recipient Title
Company
Company Address
City, State Zip Code

RE:  Service-Based Restricted Stock Award

Dear Recipient:

Effective date, The Board of Directors Compensation Committee, (The Committee),
granted you [#] service-based restricted shares of CEG Common Stock (the
“Award”) pursuant to Section 7 of the Constellation Energy Group, Inc.
Management Long—Term Incentive Plan (the “Plan”).  In addition to other
provisions of the Plan (a copy of which is provided to you with this letter),
your Award is subject to the following conditions:

1.                    The Plan restriction period for these shares expires as
show on the restriction lapse dates in the table below:

# Shares
Granted

 

Share
Grant
Date

 

Restriction
Period

 

Restriction
Lapse
Date

 

Aggregate
Shares
Lapsed

[#]

 

mm/dd/yy

 

[one to five
years]

 

[one to five
years after
Share Grant
Date]

 

[#]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.                    The Plan requires that as a condition to receiving your
Award, you waive in writing the right to make an election under Section 83(b) of
the Internal Revenue Code of 1986 with respect to your Award (see Section 7D of
the Plan).  Your execution of this letter will constitute your waiver to make
such election under Section 83(b).  This waiver means that you will not have the
option of electing to be taxed on the restricted shares at the time of the
grant.  Instead, you will be taxed on the restricted shares at the time the Plan
restrictions are removed (see Attachment A).  This waiver allows the Company to
treat dividends paid to you during the period of the Plan restrictions as
compensation, thereby giving the Company a tax deduction for such amounts.

3.                    As provided in the Plan, until the Plan restriction period
expires, you may not sell, transfer, pledge or hypothecate the Award shares. 
CEG will hold the shares for safekeeping until the restriction lapse, unless you
let us know that you want a stock certificate for the Award.  If you prefer a
certificate, it will be issued in your name with a legend to the effect that you
may not sell, transfer, pledge, or hypothecate the Award shares and that the
shares are subject to certain conditions under the Plan.

4.                    If you contemplate the sale or transfer (for example to a
family member) of any shares after the restriction period expires, you should
contact the SEC-related persons specified below for advice on the

20


--------------------------------------------------------------------------------




timing of any sale or transfer and any reporting obligations you may have.

5.                    In the event of Retirement, Disability (each as defined in
the Plan) or death before the Award shares vest, a prorated portion of the
shares will vest based on service after the Grant Date (see Table).  In the
event of employment Termination (as defined in the Plan) for any other reason,
any unvested Award shares will be forfeited.

6.                    Awards are not eligible compensation for benefit purposes.

7.                    Neither this Agreement nor the Award constitutes a
contract of employment between Constellation Energy or any Subsidiary and you,
and neither will be deemed to be consideration for, or a condition of, your
continued employment.

8.                    The Award is granted pursuant to the terms of the Plan,
the terms of which are incorporated in this Agreement by reference.  The Award
will in all respects be interpreted in accordance with the Plan.  All
capitalized terms, which are not otherwise defined in this Agreement, will have
the meaning specified in the Plan.  The Plan Administrator will interpret and
construe the Plan and this agreement, and its interpretations and determinations
will be conclusive and binding on the parties and any other person claiming an
interest with respect to any issue arising under this Agreement.

9.                    The provisions of this Agreement are severable.  If any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions will nevertheless be binding and
enforceable.

Please read the Plan carefully as it contains many other provisions relating to
your Award.  If you have any questions, please do not hesitate to call:

General

 

SEC-related

 

Tax-related

[NAME]

 

[NAME]

 

[NAME]

[PHONE NUMBER]

 

[PHONE NUMBER]

 

[PHONE NUMBER]

 

Please sign the enclosed copy of this letter and return it in the envelope
provided.

Sincerely,

 

[NAME]
[TITLE, DEPARTMENT]

 

I have read the Plan and this letter and agree to the terms and conditions
contained in each regarding my Award.

 

 

 

 

Signature of Recipient

Date

 

21


--------------------------------------------------------------------------------





ATTACHMENT A

CONSTELLATION ENERGY GROUP, INC.


INCOME TAX CONSEQUENCES TO PARTICIPANTS
FOR SERVICE-BASED RESTRICTED STOCK AWARDS

Set forth is a brief overview of certain income tax consequences associated with
your Service-Based Restricted Stock Award (“the Award”).


STOCK

Because the Plan places certain restrictions on the Award which could lead to
forfeiture of the shares prior to lifting the Plan restrictions and because you
have agreed to waive the Section 83(b) election(1), the value of the restricted
stock is not taxed to you when the initial grant is made.  Rather, the stock is
taxable to you at the time the restrictions are removed.  The amount subject to
income tax is the fair market value of the stock on the day that the Plan
restrictions are removed.  This amount is treated as compensation subject to
withholding of income taxes, Medicare taxes and, if applicable, Social Security
taxes.  You are not taxed on the value of any stock forfeited.

For purposes of determining the gain or loss on any sale of the stock received
pursuant to this Award, your basis in the stock is the amount that you included
in taxable income when the Plan restrictions were removed.  Your tax holding
period, for purposes of determining whether a gain or loss on a sale is
long-term or short-term, begins on the day after the day that the Plan
restrictions were removed.

DIVIDENDS

The dividends during the restriction period will be automatically reinvested in
additional shares of company common stock.  These shares will be subject to the
same restrictions as the originally awarded shares and will vest accordingly. 
For tax purposes, the dividends on the restricted stock will not be taxable as
dividend income.  Rather, the accumulated shares of stock will be taxable to you
in the same manner as stated above.

After the Plan restrictions on the stock are removed, the dividends are treated
as regular dividend income (generally not subject to tax withholding).

TAX PLANNING

You may wish to consult your tax advisor in the year the restrictions are lifted
from the Award if you have questions regarding the impact of the Award on your
tax withholding or if you have questions about the applicable capital gains
holding period and rates for this Award.

--------------------------------------------------------------------------------

(1) The Plan requires that as a condition to receiving a Restricted Stock Award,
you must waive in writing the right to make an election under Section 83(b) of
the Internal Revenue Code of 1986 with respect to your Award (see Section 7 D of
the Plan).  This waiver means that you will not have the option of electing to
be taxed on the restricted shares at the time of grant.  Instead, you will be
taxed on the restricted shares at the time the Plan restrictions are removed. 
This allows the Company to treat dividends paid during the period of Plan
restrictions as compensation, thereby giving the Company a tax deduction for
such amounts.

22


--------------------------------------------------------------------------------




FORM OF PERFORMANCE UNIT AGREEMENT

[date]

TO: «First» «MI» «Last»

Effective [Date], as part of the [3 CALENDAR YEAR PERFORMANCE PERIOD] Long-Term
Incentive Program, you were granted [#] performance units (the “Units”) under
the Constellation Energy Group, Inc. Management Long—Term Incentive Plan (the
“Plan”).  In addition to other provisions of the Plan, your award is subject to
the conditions set forth in this document.

Target
Grant
(# Units)

 

Grant
Date

 

Performance
Period

 

Vesting Date

[#]

 

[MM/DD/YY]

 

[3-Year Period]

 

[End of 3-
Year Period]

 

Under current tax law, you are not subject to tax on your Units until the
Vesting Date.

1.               Each Unit is worth $1. The final award payout on the Vesting
Date will be based on Constellation Energy Group’s relative Total Shareholder
Return (“TSR”) performance over the Performance Period as set forth below. TSR
is defined as the stock price change from [BEGINNING TO END OF 3 CALENDAR YEAR
PERFORMANCE PERIOD] and dividends during that period that are reinvested on the
ex-dividend date (date stock trades without its dividend) at the closing price
on that date.

The Plan Administrator will determine the award payout soon after the conclusion
of the Performance Period. The performance measures used to determine the award
payout are as follows:

·                  Primary Measure: Constellation Energy TSR for the Performance
Period is compared to the TSR performance results of large and mid-size
investment grade companies within the Dow Jones Electric Utilities Index (DJEUI)
on [END OF PERFORMANCE PERIOD].  In the DJEUI, companies that are rated
‘non-investment grade’ by both Moody’s and S&P rating agencies on [END OF
PERFORMANCE PERIOD] are excluded.

·                  Secondary Measure: If Constellation Energy’s percentile rank
for the Primary Measure is below the [   ] percentile, then a comparison will be
made to the TSR performance results of investment grade companies in the S&P 500
Index on [END OF PERFORMANCE PERIOD].

 

 

 

Primary
Measure

 

 

 

 

 

 

 

TSR v. DJEUI
Large & Mid-
Cap
Investment
Grade
Companies

 

Secondary
Measure
TSR v. S&P
500 Index
Comparison
Group

 

Performance
Level

 

Total Shareholder
Return

 

Payout vs.
Target

 

Payout vs.
Target

 

<Threshold

 

<[  ] Percentile

 

[  ]

%

[  ]

%

Threshold

 

[  ] Percentile

 

[  ]

%

[  ]

%

Target

 

[  ] Percentile

 

[  ]

%

[  ]

%

Stretch

 

[  ] Percentile

 

[  ]

%

[  ]

%

 

Payout levels interpolated between points.

Secondary measure applies only if performance vs. primary measure is below
threshold.

23


--------------------------------------------------------------------------------




2.                                       The award payout amount is determined
by multiplying the “Payout vs. Target” percentage by the number of Units (worth
$1 each) that you were granted.  This award payout amount may be settled, in the
sole discretion of the Plan Administrator, in either restricted or unrestricted
stock or stock units, or cash (or any combination thereof).

3.                                       Under current tax law, you will be
subject to tax on the Vesting Date on the award payout amount.  The Company will
be required to withhold applicable taxes at such time.  If the award payout is
settled in stock or stock units, the Company will withhold the required number
of shares or units to pay these taxes.

4.                                       As provided in the Plan, until the
Vesting Date, you may not sell, transfer, or pledge the Units.

5.                                       Awards are not eligible compensation
for benefit purposes.

6.                                       Neither this Agreement nor the Award
constitutes a contract of employment between Constellation Energy or any
Subsidiary and you, and neither will be deemed to be consideration for, or a
condition of, your continued employment.

7.                                       The Award is granted pursuant to the
terms of the Plan, the terms of which are incorporated in this Agreement by
reference.  The Award will in all respects be interpreted in accordance with the
Plan.  All capitalized terms, which are not otherwise defined in this Agreement,
will have the meaning specified in the Plan.  The Plan Administrator will
interpret and construe the Plan and this agreement, and its interpretations and
determinations will be conclusive and binding on the parties and any other
person claiming an interest with respect to any issue arising under this
Agreement.

8.                                       The provisions of this Agreement are
severable.  If any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions will
nevertheless be binding and enforceable.

Please read the Plan carefully as it contains many other provisions relating to
your award.  If you have any questions, please do not hesitate to call:

 

General

 

SEC-related

 

Tax-related

[NAME]

 

[NAME]

 

[NAME]

[PHONE NUMBER]

 

[PHONE NUMBER]

 

[PHONE NUMBER]

 

Please sign this letter and return it in the envelope provided, and keep a copy
for your records.

Sincerely,

 

[NAME]
[TITLE, DEPARTMENT]

 

I have read the Plan and this letter and agree to the terms and conditions
contained in each regarding my Award.

 

 

 

 

Signature of «First» «MI» «Last»

DATE

 

 

24


--------------------------------------------------------------------------------




FORM OF STOCK UNIT AWARD WITH SALE RESTRICTION
AGREEMENT

[DATE]

Recipient Name
Recipient Title
Company
Company Address
City, State Zip Code

RE:  Stock Unit Award with Sale Restriction

Dear Recipient:

Effective date, as part of your [PERFORMANCE YEAR] annual incentive and in
recognition of your performance during [PERFORMANCE YEAR], you were granted [#]
restricted Constellation Energy Group, Inc. (the “Company”) common stock units
with sale restrictions (“Deferred Shares”) under the Constellation Energy Group,
Inc. Management Long-Term Incentive Plan (the “Plan”).  In addition to other
provisions of the Plan, your award is subject to the following conditions:

1.                    Each Deferred Share entitles you to receive on the
Restriction Lapse Date (set forth below) one share of Constellation Energy Group
common stock (“Common Stock”).  Under current tax law, you are not subject to
tax on your Deferred Shares until the Restriction Lapse Date (see paragraph 4
below).

2.                    During the Restriction Period (set forth below), on any
date that Constellation Energy Group pays dividends with respect to the Common
Stock, the Company shall credit you with a number of Deferred Shares equal to
(i) the number of your Deferred Shares on the dividend record date times (ii)
the dividend rate per share, divided by (iii) the per share reinvestment price. 
These dividend-based additional Deferred Shares shall be subject to the same
rules and restrictions as Deferred Shares originally granted to you.

3.                    The Restriction Period for your Deferred Shares expires on
the Restriction Lapse Date as shown in the table below:

# Deferred
Shares Granted

 

Deferred Share
Grant
Date

 


Restriction
Period

 

Restriction
LapseDate

[#]

 

[MM/DD/YY]

 

[5 years]

 

[5 years after
Grant Date]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Your Deferred Shares are fully and immediately vested, however, during the
Restriction Period, you may not sell, transfer, or pledge the Deferred Shares. 
During the Restriction Period, you will have no voting rights with respect to
the Deferred Shares.  The Restriction Period remains in effect irrespective of
your employment status.

25


--------------------------------------------------------------------------------




4.                    Following the Restriction Lapse Date, the Company shall
cause to be issued to you a certificate for shares of Common Stock equal to the
number of your Deferred Shares (including dividend-based additional Deferred
Shares).  Under current tax law, you will be subject to tax on the Restriction
Lapse Date based on an amount equal to the number of shares of Common Stock
issued to you times the Fair Market Value per share (i.e., the average of the
high and low price of the Common Stock on the Restriction Lapse Date).  The
Company will be required to withhold applicable taxes at such time, and will
withhold the required number of shares to pay these taxes.  The total shares you
receive will be rounded to the nearest whole share.  You should consult your tax
advisor regarding any tax issues.

5.                    Awards are not eligible compensation for benefit purposes.

6.                    Neither this Agreement nor the Award constitutes a
contract of employment between Constellation Energy or any Subsidiary and you,
and neither will be deemed to be consideration for, or a condition of, your
continued employment.

7.                    The Award is granted pursuant to the terms of the Plan,
the terms of which are incorporated in this Agreement by reference.  The Award
will in all respects be interpreted in accordance with the Plan.  All
capitalized terms, which are not otherwise defined in this Agreement, will have
the meaning specified in the Plan.  The Plan Administrator will interpret and
construe the Plan and this agreement, and its interpretations and determinations
will be conclusive and binding on the parties and any other person claiming an
interest with respect to any issue arising under this Agreement.

8.                    The provisions of this Agreement are severable.  If any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions will nevertheless be binding and
enforceable.

Please read the Plan carefully as it contains many other provisions relating to
your award.  If you have any questions, please do not hesitate to call:

General

 

SEC-related

 

Tax-related

[NAME]

 

[NAME]

 

[NAME]

[PHONE NUMBER]

 

[PHONE NUMBER]

 

[PHONE NUMBER]

 

Please sign the enclosed copy of this letter and return it in the envelope
provided.

Sincerely,

 

[NAME]
[TITLE, DEPARTMENT]

I have read the Plan and this letter and agree to the terms and conditions
contained in each regarding my Award.

 

 

 

 

Signature of Recipient

Date

 

 

26


--------------------------------------------------------------------------------


FORM OF
STOCK OPTION AGREEMENT

This Stock Option Agreement (“Agreement”) is subject to the terms and conditions
of the Constellation Energy Group, Inc. Management Long-Term Incentive Plan (the
“Plan”).  The «Administrator» Constellation Energy Group, Inc. (the “Plan
Administrator”) has authorized the option grant under this Agreement by and
between Participant (designated below) and Constellation Energy Group, Inc.
(“Constellation Energy”).

1. Grant of Option.

(a) The “Participant” is «First» «Middle» «Last».

(b) The date of the grant is «GrantDate» (“Grant Date”).

(c) The number of shares subject to the option (“Option Shares”) are «Grant»
shares of Constellation Energy common stock (“Stock”).

(d) The exercise price is [OptionPrice = fair market value of stock on grant
date] per share of Stock (“Exercise Price”).

This Agreement specifies the terms of the option (“Option”) granted to
Participant to purchase the Option Shares at the Exercise Price set forth above.
The Option is not intended to constitute an “incentive stock option” as that
term is used in Internal Revenue Code section 422.  The “Option Period” is the
period during which the Option is exercisable as provided in this Agreement.

2. Installment Exercise.

Subject to the terms of this Agreement, the Option will be exercisable in
installments according to the following schedule (each a “Vesting Date”):

INSTALLMENT

 

VESTING DATE
APPLICABLE TO
INSTALLMENT

[1/3 of Option Shares] Options

 

[One year after Grant Date]

[1/3 of Option Shares] Options

 

[Two years after Grant Date]

[1/3 of Option Shares] Options

 

[Three years after Grant Date]

 

3. Termination of Option.

(a)           Except as provided in paragraph 3(b) below, the Option will
terminate upon the earlier to occur of: (1) when all Option Shares have been
exercised; or (2) ten (10) years from the Grant Date (“Expiration Date”).

(b)           If Participant ceases employment, the Option will terminate as to
any unvested Option Shares on the effective date of Participant’s employment
Termination (as defined in the Plan) and as to vested Option Shares 90 days
after such effective date; provided that if Participant ceases employment

27


--------------------------------------------------------------------------------




because of Participant’s Retirement, Disability (each as defined in the Plan),
or death, the Option will terminate as to any unvested Option Shares on the
effective date of the Retirement, Disability or death, and as to vested Option
Shares, the Option will remain exercisable until the earlier of 60 months after
such effective date or the Expiration Date.

(c)           In the event of Participant’s death during the Option Period,
vested Option Shares may be exercised by Participant’s legal representative(s),
or by other person(s) authorized under Participant’s will.  Alternatively, if
Participant fails to make testamentary disposition of the Option or dies
intestate, such vested Option Shares may be exercised by persons(s) entitled to
receive the Option Shares under the applicable laws of descent and distribution.

(d)           A transfer of Participant’s employment between Constellation
Energy and any Subsidiary of Constellation Energy, or between Subsidiaries of
Constellation Energy, will not be considered an employment Termination.

4. Exercise of Option.

(a)           Subject to this Agreement and the Plan, the Option may be
exercised in whole or in part by the method specified by the Plan Administrator
from time to time or by contacting [NAME] at [PHONE NUMBER(S)].

(b)           On or before the exercise date specified pursuant to paragraph
4(a), Participant must fully pay the Exercise Price and the tax withholding
obligation for the Option Shares exercised in U.S. dollars by cash or by check
payable to Constellation Energy Group, Inc.  All or a portion of the Exercise
Price and tax withholding obligation may also be paid by Participant: (i)
subject to the terms of paragraph 4(c) below, by delivery of shares of Stock
owned by Participant and acceptable to the Plan Administrator having an
aggregate Fair Market Value (as defined in paragraph 6 below) on the date of
exercise that is equal to the amount of cash that would otherwise be required;
or (ii) by authorizing a third party to sell the Option Shares (or a sufficient
portion of the Option Shares), and immediately remit to Constellation Energy the
Exercise Price and any tax withholding resulting from such exercise.  Further,
tax withholding up to the minimum required withholding rate (but not in excess
of that rate) may also be satisfied through a holdback by Constellation Energy
of some of the Option Shares that would otherwise be deliverable to Participant
by reason of the Option exercise.  The Option will cease to be exercisable, as
to the portion exercised, when Participant purchases the Stock to which the
exercised portion of the Option relates.

(c)           Other shares of Stock owned by Participant may be delivered to
satisfy the Exercise Price, or to satisfy Participant’s tax withholding
obligation above the minimum withholding rate, only if the shares have been held
by Participant for at least six months before delivery, except that there shall
be no holding period imposed for shares purchased by Participant for cash on the
open market.  Use of previously-owned shares shall be effected by actual
delivery of the Stock certificates to Constellation Energy, and by completing an
affidavit available from Constellation Energy affirming that Participant owns
the necessary shares and that any applicable holding period has been satisfied.

(d)           Participant is required to comply with Constellation Energy’s
Insider Trading Policy at all times, including in connection with exercise of
the Option. The Option may not be exercised by Participant during any blackout
or prohibited trading period established by Constellation Energy or applicable
to Participant, nor shall the Option be exercisable if and to the extent
Constellation Energy determines that such exercise would violate applicable
state or Federal securities laws or the rules and regulations of any securities
exchange on which the Stock is traded.  If Constellation Energy makes such a
determination, it will use all reasonable efforts to comply with such laws,
rules or regulations.  In

28


--------------------------------------------------------------------------------




making any such determinations, Constellation Energy may rely on the opinion of
counsel for Constellation Energy.

(e)           As soon as practicable after the exercise date, Constellation
Energy will deliver to Participant a Stock certificate or certificates (or other
evidence of ownership) for the purchased Option Shares.

5.  Tax Withholding.

Constellation Energy will have the right to withhold any applicable federal,
state or local taxes, deductions or withholdings due with respect to the Option
or its exercise in such form and manner as provided in the Plan.

6. Fair Market Value.

The “Fair Market Value” of a share of Stock is the average of the highest and
lowest sale price per share of Stock on the New York Stock Exchange-Composite
Transactions on the applicable date of reference, or if there are no sales on
such date, then the average of such highest and lowest sale price on the last
previous day on which sales are reported.

7. No Rights of Stockholders.

Participant does not have any of the rights and privileges of a stockholder of
Constellation Energy with respect to any shares of Stock purchasable or issuable
upon the exercise of the Option, in whole or in part, before the date of
exercise and purchase of the Option Shares.

8. Non-Transferability of Option.

The Option is not transferable, except for a transfer to Participant’s family
member or to a trust established for the benefit of Participant’s family members
which has been approved by the Plan Administrator as provided in the Plan, or in
case of Participant’s death, by will or the laws of descent and distribution,
nor shall the Option be subject to attachment, execution or other similar
process.  During Participant’s lifetime, the Option is exercisable only by
Participant, any guardian or legal representative of Participant, or a family
member or trustee of a trust established for the benefit of Participant’s family
members to whom the Option has been transferred in accordance with the Plan.  In
the event of (a) any attempt by Participant to alienate, assign, pledge,
hypothecate or otherwise dispose of the Option, except as provided in this
Agreement, or (b) the levy of any attachment, execution or similar process upon
the rights or interest conferred under this Agreement, Constellation Energy may
terminate the Option by notice to Participant and it will become null and void.

9. Employment Not Affected.

Neither this Agreement nor the grant of the Option constitutes a contract of
employment between Constellation Energy or any Subsidiary and Participant, and
neither will be deemed to be consideration for, or a condition of, continued
employment of Participant. Awards are not eligible compensation for benefit
purposes.

29


--------------------------------------------------------------------------------




10. Incorporation of Plan by Reference.

The Option is granted pursuant to the terms of the Plan, the terms of which are
incorporated in this Agreement by reference.  The Option will in all respects be
interpreted in accordance with the Plan.  All capitalized terms, which are not
otherwise defined in this Agreement, will have the meaning specified in the
Plan.  The Plan Administrator will interpret and construe the Plan and this
Agreement, and its interpretations and determinations will be conclusive and
binding on the parties and any other person claiming an interest with respect to
any issue arising under this Agreement.

11.  Severability.

The provisions of this Agreement are severable.  If any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions will nevertheless be binding and enforceable.

IN WITNESS WHEREOF, Constellation Energy Group, Inc. and Participant have
executed this Stock Option Agreement effective as of the Grant Date.

Constellation Energy Group, Inc

ACCEPTED AND AGREED TO:

 

 

 

 

[NAME]

By:

 

 

 

 

«First» «Middle» «Last»       

 

[TITLE, DEPARTMENT]

 

 

30


--------------------------------------------------------------------------------